Exhibit 10.3
Covenant Transportation Group, Inc.
2009 Named Executive Officer Bonus Program
 
    In March 31, 2009, the Compensation Committee of the Board of Directors
approved performance-based bonus opportunities under which each of our Chief
Executive Officer, Chief Financial Officer, and our three other must highly
compensated executive officers (collectively, the "Named Executive Officers") is
eligible to receive a bonus of up to 75% of his 2009 base salary (prior to any
forfeiture under the 2009 Voluntary Incentive Opportunity) based upon our
achievement of certain performance targets (the "2009 Bonus Plan").  Each Named
Executive Officer may choose to receive up to 100% of the bonus in Class A
common stock under the Incentive Plan. While under the 2008 Bonus Plan each
Named Executive Officer was required to accept at least 25% of his bonus for
2008, if any, in the form of Class A common stock under the Incentive Plan,
under the 2009 Bonus Plan there is no such requirement based on the adoption of
the 2009 Voluntary Incentive Opportunity and related salary reductions.  As in
2008, the percentage of salary assigned to each Named Executive Officer is based
on the Compensation Committee's evaluation of (i) the magnitude of each Named
Executive Officer's ability to impact corporate performance based on the
executive's responsibilities at the time the targets were set, (ii) the
composition of each Named Executive Officer's total compensation package, and
(iii) our long-term financial goals.
    
    In connection with the 2009 performance-based bonus opportunities described
above, the Compensation Committee set performance targets for each Named
Executive Officer (other than Messrs. Tony Smith and Jim Brower, whose
performance targets are provided below) related to us having consolidated
operating income of $26,515,000 and a consolidated operating ratio of 95.3% for
2009.  As with the performance targets for 2008, the Compensation Committee also
created specific parameters for awarding bonuses within certain incremental
ranges of achievement of the performance targets, subject to upward or downward
adjustment in defined circumstances.  The applicable percentage of the achieved
performance target is then multiplied by the Named Executive Officer's target
bonus (50% of the Named Executive Officer's 2009 base salary prior to any
forfeiture under the 2009 Voluntary Incentive Opportunity) to determine the
Named Executive Officer's bonus.  The following table sets forth a summary of
the incremental levels of achievement of the performance targets and the related
percentage of the potential bonus associated with such achievement.


2009 Incremental Ranges of Performance Targets (Consolidated)
Consolidated
Operating Income
($)
(000s)
Consolidated
Operating Ratio
(%)
% of Bonus
Opportunity Paid as
Bonus
(%)
17,951
96.8
50.0
22,289
96.0
75.0
26,515
95.3
100.0
29,333
95.3
125.0
32,150
95.3
150.0

 
    For Mr. Smith, the Compensation Committee set performance targets, of which
20% (versus 10% in 2008)  were related to the consolidated performance targets
set forth above and 80% (versus 90% in 2008) were related to SRT having
operating income of $9,398,000 and an operating ratio of 92% for 2009.  The
portion of the pay-out performance based on consolidated performance was
increased over 2008 to incentivize Mr. Smith to maximize results for the
consolidated group, while still rewarding Mr. Smith for the individual results
of SRT.  As with the performance targets for the other Named Executive Officers,
the Compensation Committee also created specific parameters for awarding a bonus
to Mr. Smith within certain incremental ranges of achievement of the performance
targets, subject to upward or downward adjustment in defined circumstances.  The
following table sets forth, with respect to Mr. Smith, a summary of the
incremental levels of achievement of the performance targets and the related
percentage of the potential bonus associated with such achievement.
 

--------------------------------------------------------------------------------



 
2009 Incremental Ranges of Performance Targets (SRT)
SRT
Operating Income
($)
(000s)
SRT
Operating Ratio
(%)
% of Bonus
Opportunity Paid as
Bonus
(%)
7,613
93.5
50.0
8,517
92.8
75.0
9,398
92.0
100.0
9,986
92.0
125.0
10,573
92.0
150.0



    For Mr. Brower, the Compensation Committee set performance targets, of which
20% (versus 10% in 2008) were related to the consolidated performance targets
set forth above and 80% (versus 90% in 2008) were related to Star having
operating income of $3,407,000 and an operating ratio of 94% for 2009.  The
portion of the pay-out performance based on consolidated performance was
increased over 2008 to incentivize Mr. Brower to maximize results for the
consolidated group, while still rewarding Mr. Brower for the individual results
of Star.  As with the performance targets for the other Named Executive
Officers, the Compensation Committee also created specific parameters for
awarding a bonus to Mr. Brower within certain incremental ranges of achievement
of the performance targets, subject to upward or downward adjustment in defined
circumstances.  The following table sets forth, with respect to Mr. Brower, a
summary of the incremental levels of achievement of the performance targets and
the related percentage of the potential bonus associated with such achievement.


2009 Incremental Ranges of Performance Targets (Star)
Star
Operating Income
($)
(000s)
Star
Operating Ratio
(%)
% of Bonus
Opportunity Paid as
Bonus
(%)
2,544
95.5
50.0
2,981
94.8
75.0
3,407
94.0
100.0
3,691
94.0
125.0
3,974
94.0
150.0

 
    The Compensation Committee believes that the performance targets represent
aggressive, yet achievable goals for the Named Executive Officers to earn 100%
of the eligible bonus amount.
 
Back to Form 10-Q [form10q.htm]
